DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 07/25/2022, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, claims 1-18, drawn to enteric soft-gel capsules comprising a fill material and a shell comprising gelatin, low methoxy pectin, cellulose derivative, and a plasticizer.  
Claims 1-20 are pending in this application.  Claims 2, 4, 7-8, 11-12, have been amended.  Claims 19, 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-18 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2019/022411, filed March 15, 2019, which claims benefit of provisional U.S. Application No. 62/643,521, filed March 15, 2018.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 4, 11, 12 are objected to because of the following informalities:  Claim 4 introduces the acronym “LM”.  Claims 11, 12 recites the full term “low methoxy”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term "a low methoxy pectin” that is a relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claims 4, 11, 12.  Clarification is required. 
In response to applicant’s argument that one skilled n the art would understand the term “low methoxy pectin”, it is noted that said term does not clearly define the scope of the claim.  If applicant implies that the claimed compositions include 0.15-4 wt% of pectin having degree of esterification of lower than 50% (e.g., claim 1) that should be clearly stated in the claim (see. e.g., Specification Para. 0040).  Clarification is required.  
As stated previously, claim 4 recites the terms “LM Pectin (P-25)”, “LM Pectin (445C)”, “LM Pectin (100C)” that are unclear.  In the present case, it is noted that said terms are not defined by the claim, the specification does not provide definitions and/or examples for these terms, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Further, it is noted that that parenthetical expressions (i.e., claim 4) are not permissible, which do not contribute to clearness or exactness in stating applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).  In the present case, neither claims nor specification clarify/define the terms “P-25”, “445C“, “100C”.  Therefore, the structures of pectins that should/could be included into the claimed compositions are not clearly delineated.  Clarification is required.   
Claims 17 and/or 18 disclose inherent properties of the claimed capsules, i.e., capsule disintegration time as measured under specific conditions.  In the present case, it is noted that said parameter depends on conditions of measuring (i.e., depends on user’s choice).  Therefore, said claims are not sufficiently definite, because they refer to a variable.  MPEP 2173.05(b)(ll).  Clarification is required.  
In response to applicant’s argument that recites method does not depend on variables, it is noted that the claimed method provides characteristics of the claimed capsules as measured by using a specific volume of the fluid in the vessel, under specific temperature, and pH (see Specification Para. 0049-0052).  Therefore, claimed parameters have been measured under specific compositions chosen by applicant.  Clarification is required.  
Claims 2-3, 5-10, 13-16 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al., US 2016/0143989 (cited in IDS; hereinafter referred to as Coulter), and Zhao et al., US 2016/0279056 (cited in IDS; hereinafter referred to as Zhao).
Coulter teaches mini-beads/capsules comprising a water-soluble polymer matrix/shell in which droplets of active ingredient/fill material are dispersed (Abstract; Para. 0039-0041, 0044, 0126, 0363), and wherein said mini-beads/capsules can also comprise a polymer coating (Para. 0049, 0052, 0057, 0112).  To this point, Coulter teaches the use of gelatin, e.g., type A gelatin, type B gelatin, fish gelatin, skin/hide gelatin, bone gelatin, or mixtures thereof as a water-soluble matrix material/shell, e.g., present in an amount of 35-55 wt% (Claims 47, 65; Para. 0109-0112 as applied to claims 1-3, 9-10).
Coulter teaches that for manufacturing soft gelatin capsules one can also use a plasticizer, e.g., glycerin/glycerol, sorbitol, to adjust the hardness of the capsule (Para. 0112 as applied to claims 1, 5-6, 13-14), and further teaches a preparation of compositions comprising gelatin-to-sorbitol/plasticizer weight ratio from 3 to 25 (Para. 0235) identifying thereby concentrations of said compounds as result effective variables.  
Coulter teaches that said mini-beads/capsules may also include such cellulose derivatives as hydroxypropyl methylcellulose, hydroxypropyl cellulose, etc. for providing pH dependent solubility (Claims 57, 75; Para. 0277, 0294, 0298; Examples as applied to claims 1, 7-8, 15-16).  Coulter further teaches (e.g., US 4540602 cited therein) that gelatin, cellulose derivatives such as, e.g., hydroxypropyl methylcellulose, and/or mixture thereof can also be used to optimize drug absorption from the intestinal mucosa (Para. 0032, 0192, 0298).  Coulter teaches that one can use less than 5 wt% of binder, e.g., hydroxypropyl methylcellulose (Para. 0298), and provides examples of using hydroxypropyl methylcellulose at concentration of about 2.7 wt% (Examples 20, 21).
Coulter teaches that said min-beads/capsules may include low methoxy pectin (Para. 0288 as applied to claims 1, 4, 11, 12). 
Zhao teaches soft gel capsules comprising a fill and a shell (Para. 0002; 0008-0009, 0074-0079).  To this point, Zhao teaches that the shell of said capsules may include:  
(i) 20-60 wt% of gelatin as a film forming polymer (Para. 0009 as applied to claims 1, 9-10); e.g., type A gelatin, type B gelatin, bone gelatin, skin/hide gelatin, or mixtures thereof (Para. 0096 as applied to claims 2-3); 
(ii) 30-70 wt % of a plasticizer such as glycerol, sorbitol, or mixture thereof (Para. 0009, 0099 as applied to claims 1, 5-6, 13-14);  
(iii) cellulose derivatives such as hydroxypropyl methylcellulose, hydroxypropyl cellulose, etc. as a film forming agent, and/or a viscosity increasing agent (Para. 0095, 0124, 0132 as applied to claims 1, 7-8). 
(iv) pectin as a film forming agent and/or a viscosity increasing agent (Para. 0095, 0132 as applied to claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compounds as taught by Coulter and Zhao to prepare soft gel capsules as instantly claimed, because the cited prior art teaches soft gel capsules comprising active ingredient and the shell comprising compounds (as instantly claimed) that can be used for controlling hardness of capsules, providing a desired dissolution rate of said capsules, and/or desired release of the active ingredient.  
With regard to the concentrations as instantly claimed it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches shell formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding the claimed inherent properties of the disclosed compositions (Claims 18, 19), it is noted that the cited prior art teaches the shell compositions that are substantially the same as the compositions recited by the instant claims.  Thus, it is expected that since the prior art compositions are comprised of the same components, the same beneficial properties and effects would also be provided.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0173002 and/or US 9,056,058 - teaches microcapsules with improved shells, wherein the shells may include gelatin, low-metaxyl pectin, hydroxypropyl methylcellulose, a plasticizer such as sorbitol, glycerol.  


Response to Arguments
Applicant's arguments, filed 07/25/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to rejections of record to clarify the position of the examiner and/or to address newly introduced amendments.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that cited prior art does not recognize the concentration of cellulose derivatives, plasticizers, low methoxy pectins as result effective variables, it is noted that it is well known in the field that properties of multicomponent systems/compositions depends on compounds included as well as on concentrations of said compounds that define the network of intermolecular interactions, and thereby physical and chemical properties of said systems/composition.  In the present case, every element of the invention has been collectively taught by the combined teachings of the references.  The cited prior art teaches compositions comprising compounds as instantly claimed and/or also teaches/recognizes concentrations of said compounds as results effective variable for providing desired properties of the disclose compositions.  Therefore, one of ordinary skill in the art at would have recognized the concentration of each ingredient as result-effective variables that determine the composition’s efficacy and physical properties.  Pertinent prior art (see below) provides a strong support to the position of examiner.  Optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05 (II).  Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
Applicant is advised to clarify the constituents of the claimed compositions and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615